 In the Matter Of VEEDER-ROOT INCORPORATED,EMPLOYERandROBERTH. HICKEY, EMPLOYEE, PETITIONERandINTERNATIONAL ASSOCIA-TION OF MACHINISTS, CAPITOL CITY LODGE No. 354, DISTRICT 26,UNIONCase No. 1-RD-28SUPPLEMENTAL DECISIONANDORDERJanuary 26, 1949On November 29, 1948, the Board issued its Decision and Directionof Election 1 in this proceeding, directing a decertification electionamong the employees in the unit found appropriate.The Union, theonly labor organization involved in this proceeding, had been certifiedby the Board in December 1945 as the bargaining representative ofemployees of the Employer following a consent election.On De-cember 13, 1948, the Union advised the Board that it no longer claimedto represent the employees in the unit in question.2The Union's disavowal of any claim to represent the employeeseliminates the question concerning representation which the Boardfound to exist in its Decision and Direction of Election.Under thepresent state of facts, no claim for recognition is being advanced byany individual or labor organization.There can be no "question"concerning representation when the Union concedes the very thing thatthe Petitioner seeks to establish.'We regard the Union's withdrawal as a disclaimer of its status asexclusive bargaining representative of the employees in the unit, anda relinquishment of any surviving rights as such representative underthe 1945 certification.We find that whatever vitality the certificate'80 N. L. R. B. 8512The Union's letter to the Regional Director reads in part as follows :"We have recently made a very careful check of these employees and find that a largenumber have changed the position that they had in reference to organization at the timeof the Board hearing.Since we no longer represent a majority of the employees involved,we withdraw any claim we may have had in the past to represent these employees."'Matter of Federal Shipbuilding and Drydoek Company, 77N. L. R. B. 463.81 N. L. R. B., No. 56.328 VEEDER-ROOT INCORPORATED329might otherwise still have to establish the Union's representative statusis necessarily cancelled by the Union's own disclaimer.Accordingly, we find that no question affecting commerce existsconcerning the representation of employees of the Employer, withinthe meaning of Section 9 (c) (1) and Section 2 (6) and (7) of theAct.We shall, therefore, set aside the Direction of Election anddismiss the petition.ORDERIT IS HEREBY ORDERED that the Direction of Election issued hereinon November 29, 1948, be, and it hereby is, set aside, and that the pe-tition for decertification of representatives of employees of Veeder-Root Incorporated, Hartford, Connecticut, filed herein by Robert H.Hickey, be, and it hereby is, dismissed.MEMBERSREYNOLDS and GRAY took no part in the consideration ofthe above Supplemental Decision and Order.